Order denying motion to dismiss the complaint upon the ground that it and the bills of particulars do not state facts sufficient to constitute a cause of action reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, with leave to plaintiff to serve an amended complaint within ten days from the entry of the order hereon. Neither the complaint nor the bills of particulars contains any facts showing that plaintiff was invited on the premises to perform an act for the benefit of defendant, and not for the convenience of the person in charge, who invited him to enter. There are no facts stated which show that there was any necessity for the person in charge to request plaintiff to assist him,. Lazansky, P. J., Young, Hagarty, Adel and Taylor, JJ., concur.